Citation Nr: 0828594	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for hypertension, 
separate and apart from the evaluation for service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel






INTRODUCTION

The veteran had active service from January 1963 through 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The Board notes that the only issue under appeal at present 
is whether the veteran is entitled to a compensable 
evaluation for hypertension separate from his current 
evaluation for diabetes.  In January 2008, he submitted 
evidence in support of an increased rating for his service 
connected diabetes mellitus.  This issue is REFERRED to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to a separate 
compensable evaluation for his hypertension, which is a noted 
residual of the already service connected diabetes mellitus, 
due to the severity of the disease.  A review of the entire 
claims folder reveals that the veteran has not been afforded 
a VA hypertension examination to assess the current severity.  
The veteran's claim folder clearly contains evidence that the 
veteran is treated and on medication for this disease, but 
there is no measure of the severity of the hypertension as is 
required for rating purposes.  In particular, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) specifically states 
that hypertension must be confirmed by readings taken two or 
more times on at least three different days.  No such testing 
has taken place in this matter, despite the clear indication 
in the record that the veteran is diagnosed with the disease 
and is treated with medication.  See VA treatment records and 
October 2005 note from Dr. Geffen.  This matter must be 
remanded for an examination.

Prior to the examination, the RO should ensure VA has met its 
duty to assist the veteran by obtaining authorizations to 
obtain records from private treating physicians such as Dr. 
Geffen, and then obtaining all such relevant records and 
associating them with the claims folder.  38 C.F.R. 
§ 3.159(c)(1) (2007).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(1) 
(2007) is met by obtaining fully executed 
authorizations from any private physician 
treating the veteran for hypertension, 
including but not limited to Dr. Geffen.  
Once authorization is secured, obtain all 
relevant treatment records and associate 
them with the claims folder.

2.  Once the record is complete, afford 
the veteran a VA hypertension examination 
to assess the current severity of the 
claimed disability.  All indicated special 
studies and tests should be accomplished, 
including measurements of both diastolic 
pressure and systolic pressure, as 
appropriate.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  The 
claims folder should be made available to 
the examiner for use in studying the case.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




